         Case 3:20-cv-00623-JCH Document 8 Filed 05/12/20 Page 1 of 18




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

ANDY GOTTLIEB, et al.,                        :
                                              :              Case No. 3:20-cv-623-JCH
       Plaintiffs,                            :
                                              :
       v.                                     :
                                              :
NED LAMONT, et al.,                           :
                                              :
       Defendants.                            :              May 12, 2020

                     FIRST AMENDED CLASS ACTION COMPLAINT
                      FOR DECLARATORY & INJUNCTIVE RELIEF

       1.      This civil rights class action was brought May 6, 2020 to address impending

violations of the First Amendment by Defendants’ threatened enforcement, despite the COVID-

19 pandemic, of Connecticut’s strict state law requirements to (1) collect in-person petition

signatures for ballot access and (2) vote in-person at polling places unless voters meet one of six

statutory “excuses” that exclude thousands of voters including Plaintiffs.

       2.      On May 11, 2020, Defendant Governor Ned Lamont issued Executive Order

7LL, making changes to Connecticut’s petitioning process for ballot access, but not the process

for obtaining absentee ballots.

       3.      As Defendant Lamont’s executive order says, COVID-19 is a highly contagious

respiratory disease that has caused a pandemic resulting in mass severe illness and death,

especially for individuals who are 60 or older or for those with chronic health conditions, and

public health experts have concluded that it is possible to transmit COVID-19 even before a

person shows symptoms and through aerosol transmission.

       4.      As Defendant Lamont further stated, to reduce the spread of COVID-19, the U.S.

CDC and the CT DPH have recommended implementation of community mitigation strategies
         Case 3:20-cv-00623-JCH Document 8 Filed 05/12/20 Page 2 of 18



to slow transmission of the virus, including cancellation of gatherings of ten people or more and

social distancing in smaller settings.

       5.       Defendant Lamont further stated that there exists a compelling interest in

reducing the risk of transmission of COVID-19 among candidates seeking election, their

supporters who are seeking to contact potential voters, and the public at large.

       6.      Defendant Lamont admitted that the COVID-19 pandemic makes it more

difficult for candidates to meet the existing statutory petitioning requirements to qualify for

ballot access because fewer people are going outside or to public places and some people may

be less willing to have in-person interactions with candidates or their supporters. Defendant

Lamont omitted that his “stay home, stay safe” executive orders also fail to list petition

signature gathering as an essential business or activity.

       7.      Defendant Lamont admitted that in-person interactions needed under the

petitioning statutes may further the potential transmission of COVID-19 during an ongoing

public health emergency.

       8.      However, Defendant Lamont’s executive order fails to remedy the problem that

it recognizes. In fact, it requires candidates to handle thousands of additional pages of

paperwork in order to qualify for the ballot, more paper than candidates would have required if

the old petitioning requirements were left in place.

        9.     Defendant Lamont’s order introduces a cumbersome new mechanism for

collecting in-person petition signatures that are still required to be signed by hand and will

require hundreds of in-person interactions or a massive mailing using U.S. mail that would cost

thousands of dollars and still risk meeting the deadline, which has been extended only two days.




                                                 2
         Case 3:20-cv-00623-JCH Document 8 Filed 05/12/20 Page 3 of 18



        10.     Specifically, Defendant Lamont’s cumbersome new mechanism requires the

following:

         (i) an enrolled party member signs a petition containing only his or her signature
        that is mailed by U.S. mail to the candidate and later to the registrar of the
        municipality by the applicable deadline; or (ii) an enrolled party member signs a
        petition containing only his or her signature, which signature may be scanned or
        photographed electronically and sent by electronic mail to the candidate and later
        to the registrar of the municipality by the applicable deadline along with a copy of
        the email demonstrating the electronic transmission of the petition by the enrolled
        party member. Any petition submitted in accordance with subdivisions (i) or (ii)
        of this subsection shall contain the information required under sections 9-404a
        through 9-404c, and 9-406, 9-409 and 9-410 of the General Statutes and shall
        include a statement by the enrolled party member attesting to his or her identity,
        qualification as an elector and enrolled party member and shall be signed under
        the penalties of false statement. If more than one signature is on a petition page,
        all the requirements of sections 9-404b and 9-410 of the General Statutes must be
        satisfied, provided that any existing Executive Orders governing remote
        notarizations may be utilized. Nothing in this Order shall preclude petitioning by
        any other means set forth in sections 9-404a through 9-404c of the General
        Statutes.

        11.     This cumbersome new mechanism requires petitions to be mailed or dropped off

at voters’ homes unless the candidate has the email address of a voter with a printer and a

scanner or photographic device with email capability. Voters are then required to mail, scan and

email, or leave the signed petition at their homes for candidates to pick up. Each voter must use

their own piece of paper for their own petition, resulting in an explosion of paper forms not

previously required to be individually printed for each voter. This procedure is more difficult

than it was to go door-to-door to collect signatures before COVID-19. It is a mess.

        12.     Although this cumbersome new mechanism was introduced just days before

petition signatures are required to be collected, the number of signatures required has been

reduced only thirty percent under Defendant Lamont’s order, a paltry discount given the

difficulties the order necessarily entails. For candidates running for the district offices of state

representative or state senator, that will be 3.5% of all registered party members in the district,

                                                  3
         Case 3:20-cv-00623-JCH Document 8 Filed 05/12/20 Page 4 of 18



down from 5% of all registered party members under the old system. This will still require in

excess of 500 signatures from registered Democrats in many districts. It is likely impossible.

        13.     The governor’s order gives candidates only two extra days to collect the petitions

of 3.5% of all registered party members in the district. Plaintiffs would need at least an extra

month to gather so many signatures given (1) COVID-19, (2) Defendant Lamont’s “stay home,

stay safe” orders, and (3) the cumbersome new mechanism for obtaining the signatures under

the latest executive order. It is completely unreasonable.

        14.     After Defendant Lamont issued his order, counsel for the Defendants emailed it

to counsel for the Plaintiffs. Counsel then met and conferred by phone regarding the instant

litigation. Counsel for the Defendants represented that Defendant Lamont’s order was final, and

represented that this Court was the only available avenue for Plaintiffs to seek relief, inviting

this amended complaint and emergency motion practice.

        15.     Without this Court’s intervention, Connecticut’s still-strict ballot access laws as

well as its absentee voting laws—which remain unchanged—will place an unconstitutional

severe undue burden on candidates running for office and voters seeking to vote for the

candidate of their choice, given the ongoing COVID-19 pandemic.

        16.     Recent events in Wisconsin demonstrate the disarray and voter confusion that

results from inadequately planned elections held during a pandemic. As the Supreme Court of

the United States has stated, “lower federal courts should ordinarily not alter the election rules

on the eve of an election.” Republican Nat'l Comm. v. Democratic Nat'l Comm., 140 S. Ct.

1205, 1207 (2020) (citing Purcell v. Gonzalez, 549 U.S. 1 (2006) (per curiam)). Plaintiffs,

Connecticut voters, thus file this suit to force action at the earliest possible time.




                                                   4
         Case 3:20-cv-00623-JCH Document 8 Filed 05/12/20 Page 5 of 18



A.     Parties

       17.       Plaintiff Andy Gottlieb is a citizen of the State of Connecticut and a registered

voter. Plaintiff Gottlieb wants to vote for a wider variety of candidates, but he is restricted from

doing so by Connecticut’s Ballot Access Laws, even as modified by Defendant Lamont’s

executive order. Plaintiff ran for state senate in 2018 but he fell short of ballot access by 32

signatures because of the Ballot Access Laws. Plaintiff would likely run again for state

representative or state senator, but for the existence and likely enforcement of the Ballot Access

Laws as modified by Defendant Lamont’s executive order. Plaintiff Gottlieb also believes it is

his duty as a conscientious citizen to protect his own safety and the safety of others by voting by

mail, but he is restricted from doing so by Connecticut’s Absentee Ballot Laws.

       18.       Plaintiff Lorna Chand is a citizen of the State of Connecticut and a registered

voter. Plaintiff Chand wants to vote for a wider variety of candidates, but she is restricted from

doing so by Connecticut’s Ballot Access Laws as modified by Defendant Lamont’s executive

order. Plaintiff Chand was Plaintiff Gottlieb’s treasurer in the 2018 election, and was prevented

from voting for the candidate of her choice, Plaintiff Gottlieb, because of the Ballot Access

Laws. Plaintiff Chand is a frontline essential worker and believes it is her duty to protect her

own safety and the safety of others by voting by mail, but she is restricted from doing so by

Connecticut’s Absentee Ballot Laws.

       19.       Plaintiff Jason W. Bartlett is a citizen of the State of Connecticut and a registered

voter. Plaintiff Bartlett is a candidate for the 10th State Senate District of the Connecticut

General Assembly with significant support, but he is unlikely to obtain ballot access by state

party convention. Because he is unlikely to obtain ballot access by convention, and Defendant

Lamont’s executive order fails to relieve the significant burden of gathering in-person petition



                                                   5
         Case 3:20-cv-00623-JCH Document 8 Filed 05/12/20 Page 6 of 18



signatures, Plaintiff Bartlett will be precluded from ballot access unless action is taken by this

Court. Each day that passes without action hinders Plaintiff Bartlett’s campaign for public

office, because even if an alternative form of petition gathering is created, the time for planning

and organizing the logistics of a significant ballot access drive is limited in advance of the

August 11 primary, and rapidly elapsing.

       20.     Plaintiff Richard Lacourciere is a citizen of the State of Connecticut and a

registered voter. Plaintiff Lacourciere is a candidate for the 24th State Representative District of

the Connecticut General Assembly with significant support, but he is unlikely to obtain ballot

access by state party convention. Because he is unlikely to obtain ballot access by convention,

and Defendant Lamont’s executive order fails to relieve the significant burden of gathering in-

person petition signatures, Plaintiff Lacourciere will be precluded from ballot access unless

action is taken by this Court. Each day that passes without action hinders Plaintiff Lacourciere’s

campaign for public office, because even if another alternative form of petition gathering is

created, the time for planning and organizing the logistics of a significant ballot access drive is

limited in advance of the August 11 primary, and rapidly elapsing.

       21.     Defendant Ned Lamont is the Governor of the State of Connecticut and its chief

executive officer. Because he has declared a public health emergency, he has the right to modify

or suspend any Connecticut statute, Conn. Gen. Stat. Sec. 28-9, but his emergency powers may

expire before the November election, id. He is sued in his official capacity.

       22.     Defendant Denise Merrill is the Secretary of the State of Connecticut. She is

Connecticut’s chief election official and is responsible for causing petitions for access to the

ballot to issue under Connecticut State Law. She is sued in her official capacity.




                                                 6
         Case 3:20-cv-00623-JCH Document 8 Filed 05/12/20 Page 7 of 18



B.      Jurisdiction

        23.     Because this action is brought pursuant to 42 U.S.C. § 1983, jurisdiction is

invoked pursuant to 28 U.S.C. § 1331.

        24.     Venue is proper in this Court by virtue of 28 U.S.C. § 1391 because the events

giving rise to the claims occurred in the District of Connecticut and the defendants reside in the

District of Connecticut.

        25.     Plaintiffs’ action for declaratory and injunctive relief is authorized by 28 U.S.C.

§§ 2201, 2202, as well as by Rules 23, 57 and 65 of the Federal Rules of Civil Procedure.

C.      Factual Allegations

        a)      Ballot Access Laws

        26.     Connecticut General Statutes Section 9-400 allows a candidate for the office of

state representative or state senator to qualify for the ballot for a political party’s primary

election in two ways: by receiving at least 15% of the votes of the delegates at a convention

held by that political party; or by circulating a petition and obtaining the signatures of five

percent of the enrolled members of the party in the district.

        27.     The gathering of petition signatures is governed by Connecticut General Statutes

Sections 9-404a to 9-404c, inclusive. Candidates are given until 4:00p.m. on the fourteenth day

after petitions are made available to collect and submit signatures from five percent of the party

members in the district.

        28.     In 2018, Plaintiff Gottlieb and Plaintiff Chand were the candidate and the

treasurer, respectively, of a campaign for state senate that failed to qualify for the ballot by

convention and was required to collect the signatures of 1,014 registered Democrats, five

percent of the registered Democrats in the district.



                                                  7
         Case 3:20-cv-00623-JCH Document 8 Filed 05/12/20 Page 8 of 18



       29.     Plaintiff Gottlieb’s 2018 campaign turned in 1,120 signatures, of which 982 were

found to be valid, 32 signatures short of ballot access.1

       30.     Plaintiff Gottlieb would have had enough signatures to run for governor of Ohio,

member of Congress from Pennsylvania, or U.S. Senator from Oregon, but Plaintiff Gottlieb

were denied ballot access in the party primary. As a result, the candidate endorsed at convention

ran unopposed, and Plaintiffs Gottlieb and Chand were denied the opportunity to vote for the

candidate of their choice, a candidate with significant support.

       31.     Defendant Lamont’s executive order, described above, supra, paragraphs 2-13,

fails to eliminate the undue burden of Connecticut’s Ballot Access Laws. Thus, Plaintiffs seek

to modify Defendant Lamont’s Executive Order No. 7LL, which will otherwise deny candidates

with significant support access to the primary ballot and deny voters the right to vote for the

candidate of their choice. Time is short. In the upcoming election, currently, petitions will be

made available by the Secretary of the State on May 26, and must be turned in to the Secretary

of the State’s office by June 11 at 4:00p.m. under Defendant Lamont’s order.

       32.     The Ballot Access Laws, as modified by Defendant Lamont’s executive order,

do not burden all political groups equally.

       33.     Because incumbents have a well-developed network of campaign contributors,

supporters well-versed in the process, the loyalty of party bosses, and the advantages of their

official office, they almost always garner more than 15% of the delegates at state conventions,




1
  Plaintiffs were 32 signatures short, according to the count of the registrars of voters in the
municipalities of the district in which they were seeking office, Connecticut’s Twelfth Senate
District, comprising the towns of Madison, Guilford, Killingworth, Durham, Branford, and
North Branford. However, upon information and belief, employees of Defendant Merrill sought
to disqualify additional signatures, because the back of some of the pages of the petitions were
allegedly incorrectly filled out by one of Plaintiffs’ petition circulators.

                                                 8
         Case 3:20-cv-00623-JCH Document 8 Filed 05/12/20 Page 9 of 18



rarely need to gather signatures at all, and need not worry about Defendant Lamont’s

cumbersome new mechanism for ballot access.

        34.     On the other hand, new candidates who are either challenging incumbents or

running for a vacant seat – and who already face an uphill battle in getting on the ballot – will

need to collect hundreds of signatures in order to qualify for ballot access, amid a pandemic,

using a cumbersome new method and only two days of extra time.

        35.     Because incumbents, in particular, are advantaged by the Ballot Access Laws as

modified by Defendant Lamont’s order, voters’ right to vote for the candidate of their choice is

severely restricted. When incumbents are more difficult to challenge, more run unopposed.

Unopposed elections are very common in Connecticut, much more common than in places with

less restrictive Ballot Access Laws.

        36.     Because Defendant Lamont’s executive order was intentionally tailored to

prevent candidates with significant support from accessing the ballot, it constitutes an

intentional violation of Plaintiffs’ First Amendment rights.

        b)      Absentee Ballot Laws

        37.     Connecticut voters are allowed to vote by mail-in absentee ballot only under six

specific circumstances outlined in Connecticut statute: (1) active military service; (2) absence

from one’s town of residence “during all of the hours of voting,” which in Connecticut is

6:00a.m. to 8:00p.m.; (3) his or her illness; (4) his or her physical disability; (5) religious

reasons; or (6) service as a poll worker other than in one’s town. Conn. Gen. Stat. Sec. 9-135.

        38.     Neither Plaintiff is eligible for absentee voting under the statute.

        39.     False statement on an application for an absentee ballot is a class D felony under

Connecticut law. Conn. Gen. Stat. Sec. 9-359a.



                                                  9
        Case 3:20-cv-00623-JCH Document 8 Filed 05/12/20 Page 10 of 18



       c)      COVID-19

       40.     “Social distancing” measures will likely remain in effect in some form at the

time of the May 26—June 9, 2020 petition gathering period, at the time of the August 11, 2020

primary, and at the time of the November 3, 2020 general election. Even if federal, state, and

local “social distancing” protocols are lifted, public health officials warn that in all likelihood

such protocols could be re-imposed during another wave of COVID-19.

       41.     Public health researchers have concluded that there will be significant barriers to

wide-scale in-person voting even in August and November 2020.

       42.     Defendant Lamont has postponed Connecticut’s presidential primary from April

28, 2020 to August 11, 2020, an admission of the severe burden that COVID-19 imposes on

voters and the impossibility of maintaining a free and fair election without the ability to vote by

mail, which most voters, like the Plaintiffs, cannot do because of the Absentee Ballot Laws.

       43.     Defendant Merrill has announced that she will mail an absentee ballot

application to every voter in advance of the August 11, 2020 primary election.

       44.     Additionally, Defendant Merrill has requested that Defendant Lamont use his

emergency powers to modify the Absentee Ballot Laws, but as of the time of this filing, he has

failed to do so. Defendant Merrill has also made repeated requests regarding the Ballot Access

Laws, but Defendant Lamont’s action is inadequate, as summarized above.

       45.     As Defendant Merrill has admitted, “[w]e are on the precipice of disaster”

regarding the conduct of the upcoming elections. Plaintiffs bring this action to guarantee the

right to vote for themselves and their fellow citizens amid the chaos and uncertainty of the

pandemic.




                                                 10
        Case 3:20-cv-00623-JCH Document 8 Filed 05/12/20 Page 11 of 18



       46.     Circulating petitions for signature is not listed as an “essential business” under

any of Defendant Lamont’s emergency public health orders. The health crisis coupled with the

Defendant’s inadequate executive order make it impossible to gather enough signatures in

enough time for candidates with significant support to access the ballot unless they attain the

support of 15% of party delegates at a convention. This will, unless remedied, severely restrict

the ability of Plaintiffs and other voters to vote for the candidate of their choice.

       d)      Special Grounds for Injunctive Relief

       47.     This Court concluded, almost twenty years ago, that the 15% convention

delegate requirement, standing alone, likely fails to protect rights of free association of voters

seeking to vote for the candidate of their choice. Campbell v. Bysiewicz, 213 F. Supp. 2d 152

(D.Conn. 2002) (Dorsey, J.). The remedy in that case came when the General Assembly created

the ability to gather petition signatures. See Public Act 03-241 (creating petitioning system). But

the health crisis and Defendant Lamont’s inadequate executive order render that remedy

meaningless without further relief.

       48.     Without action, nearly every voter in Connecticut will face a legally significant

increased burden on their voting rights and their associational rights amid the COVID-19

pandemic. Defendants’ failure to take adequate action will force voters to choose from a more

restricted set of candidates. Defendants’ continued inaction with regard to absentee ballots will

force voters to choose risking infection or being disenfranchised.

       49.     This case must proceed quickly before the Purcell deadline established by the

Supreme Court. Each day that passes increases the risk of voter confusion in the August 11 and

November 3 elections. Plaintiffs, from their past experiences in the political process, understand

close calls and the need for urgent action. A real and actual controversy exists between the



                                                  11
        Case 3:20-cv-00623-JCH Document 8 Filed 05/12/20 Page 12 of 18



parties, Plaintiffs have no actual remedy at law other than this action, and Plaintiffs will suffer

irreparable harm until they obtain relief from this Court.

D.     Class Allegations

       50.     Plaintiffs bring this case on their own behalf and on behalf of a class of all

Connecticut voters, including a subclass of voters ineligible to receive absentee ballots under

the Absentee Ballot Laws.

       51.     The class consists of over a million people and is so numerous that joinder of all

members is impracticable.

       52.     Plaintiffs’ claims are common to and typical of the class and subclass, that is, the

right of all members of the class to vote for candidates of their choice is burdened by

Connecticut’s Ballot Access Laws as modified by Defendant Lamont’s executive order, and the

right to vote of all members of the subclass is burdened by Connecticut’s Absentee Ballot Laws.

       53.     Plaintiffs and their counsel will fairly and adequately protect the interests of the

class and subclass. No conflicts of interest exist between Plaintiffs or their counsel and the class

or subclass. Plaintiffs’ counsel, Attorney Alexander T. Taubes, Esq., has done substantial work

in identifying and investigating potential claims in this action; has experience in handling class

actions, Noble v. Northland, UWY-CV16-6033559-S (Conn. Super. Ct.) (class counsel through

investigation, discovery, motion practice, class certification, and settlement of class action on

behalf of approximately 1,000 former residents of a New Haven public housing complex), other

complex litigation, Nat'l Ass’n for Advancement of Colored People v. Merrill, 939 F.3d 470,

473 (2d Cir. 2019) (argued and briefed Defendants’ unsuccessful interlocutory appeal on

justiciability grounds in novel reapportionment claim), and the types of claims asserted in the

action, Pereira v. State Elections Enforcement Comm’n, HHB-CV19-6054160-S (Conn. Super.



                                                 12
        Case 3:20-cv-00623-JCH Document 8 Filed 05/12/20 Page 13 of 18



Ct.) (declaratory judgment action regarding Connecticut campaign finance law); has knowledge

of the applicable law; and resources that he will commit to representing the class and subclass.

        54.     Defendant Lamont and Defendant Merrill have acted or refused to act on

grounds that apply generally to the class and subclass, so that final injunctive relief or

corresponding declaratory relief is appropriate respecting the class and subclass as a whole.

E.      Claims for Relief

First Claim: Unconstitutional Abridgment of the First and Fourteenth Amendments to the
     Constitution of the United States by Defendants Lamont and Merrill, pursuant to
42 U.S.C. § 1983 and Campbell v. Bysiewicz, for Enforcement of the Ballot Access Laws as
                  Modified by Defendant Lamont’s Executive Order 7LL

        55.     The allegations above are incorporated as if included fully here.

        56.     Even without the circumstances created by the COVID-19 pandemic,

Connecticut’s ballot access laws unduly burden and violate Plaintiffs’ right to petition, speech,

and free association protected by the First and Fourteenth Amendments to the Constitution of

the United States, including by having a “chilling effect” on the ability of individuals such as

Plaintiff Gottlieb to run for office in the first place.

        57.     Defendant Lamont’s Executive Order No. 7LL, while containing admissions of

the severe burden on petition signature gathering imposed by the COVID-19 pandemic,

continues to unduly burden and violate Plaintiffs’ right to petition, speech, and free association

protected by the First and Fourteenth Amendments to the Constitution of the United States, as

applied. The requirements of the Defendant’s executive order are not only difficult to achieve

on their face, but unsafe and impossible amid the pandemic. If undisturbed, enforcement of

Defendant Lamont’s executive order will unduly and unjustifiably restrict Plaintiffs’ First and

Fourteenth Amendment rights.




                                                   13
          Case 3:20-cv-00623-JCH Document 8 Filed 05/12/20 Page 14 of 18



          58.   Defendant Lamont’s executive order triggers strict scrutiny because of the

burden they impose on Plaintiffs’ associational rights, scrutiny that the order cannot survive.

But under the circumstances of this case, including federal, state, and local shelter-in-place

orders amid the COVID-19 pandemic, the executive order fails even rational basis review.

 Second Claim: Unconstitutional Abridgment of the First and Fourteenth Amendment to
 the Constitution of the United States by Defendants Lamont and Merrill, pursuant to 42
               U.S.C. § 1983, for Enforcement of the Absentee Ballot Laws

          59.   The allegations above are incorporated as if included fully here.

          60.   Voting and participating in the electoral process is a form of expression which is

the ultimate form of political speech. In light of the Supreme Court’s cases giving strong First

Amendment protection to campaign funds spent to influence voters, the voters and their votes

themselves can hardly be entitled to less protection.

          61.   As a restriction on free speech and association, the Absentee Ballot Laws must

therefore be judged under the standard of strict scrutiny, a scrutiny that the Absentee Ballot

Laws cannot survive under ordinary circumstances, much less under the extraordinary

circumstances of the COVID-19 pandemic.

          62.   Restricting access to absentee ballots only to the six identified categories in

Connecticut law is not necessary or narrowly-tailored to any compelling state interest. In fact, a

compelling interest exists in reducing the in-person interactions required by mass in-person

voting.

   Third Claim: Violation of Procedural Due Process for Vagueness in Violation of the
 Fourteenth Amendment to the Constitution of the United States by Defendants Lamont
 and Merrill, pursuant to 42 U.S.C. § 1983, for Enforcement of the Absentee Ballot Laws

          63.   The allegations above are incorporated as if included fully here.

          64.   Should Defendant Lamont fail to act to expand absentee ballot eligibility,

thousands of voters will be mailed absentee ballot applications by Defendant Merrill, which

                                                 14
        Case 3:20-cv-00623-JCH Document 8 Filed 05/12/20 Page 15 of 18



they will be ineligible to complete. Completing the applications falsely could subject the voters

to criminal prosecution.

       65.     A restriction to the right to vote due to the vagueness of a statutory provision

creates conditions on the right to vote that violates voters’ Due Process rights.

       66.     The Absentee Ballot Laws violate Plaintiffs and other voters’ Due Process rights

because the law, under the circumstances, fails to provide people of ordinary intelligence with a

reasonable opportunity to understand whether or not they are permitted to vote by mail during

the COVID-19 pandemic.

       67.     The Absentee Ballot Laws also violate Plaintiffs and other voters’ Due Process

rights because the confusion that results amid the pandemic may encourage arbitrary and

discriminatory enforcement, bar access to the right to vote, and increase the risk of criminal

prosecution.

Fourth Claim: Violation of the Fourteenth Amendment to the Constitution of the United
States by Defendants Lamont and Merrill, pursuant to 42 U.S.C. § 1983, for Enforcement
                              of the Absentee Ballot Laws

       68.     The allegations above are incorporated as if included fully here.

       69.     The Absentee Ballot Laws violate the Fourteenth Amendment Equal Protection

Clause because the state allows some voters to access absentee ballots but not others, treating

similarly situated voters differently. Because of the pandemic, Plaintiffs are similarly situated to

voters who are eligible for absentee ballots, but Plaintiffs are denied eligibility to vote absentee

by Connecticut’s Absentee Ballot Laws.

       70.     No rational interest exists in putting citizens’ health at risk in voting, rendering

the state’s activities in enforcing the Absentee Ballot Laws unconstitutional.




                                                 15
         Case 3:20-cv-00623-JCH Document 8 Filed 05/12/20 Page 16 of 18



F.      Prayer for Relief

WHEREFORE, the plaintiff respectfully requests the following relief:

     A. Certification under 28 U.S.C. §2403 and Fed. R. Civ. P. 5.1 that the constitutionality of

        a state statute has been questioned and certification of a class and subclass under Fed. R.

        Civ. P. 23(b)(2);

     B. As to the First Claim, issue a declaratory judgment stating that, in light of the current

        public health emergency caused by COVID-19 and executive orders requiring

        Connecticut citizens stay at home and shelter in place, Connecticut’s in-person petition

        collection requirements for qualifying for the August 11, 2020 primary election ballot,

        as modified by Defendant Lamont’s Executive Order No. 7LL, cannot be

        constitutionally enforced;

     C. As to the First Claim, a preliminary injunction (i) enjoining or modifying enforcement of

        Connecticut’s in-person petition collection requirements for qualifying for the August

        11, 2020 primary election ballot as modified by Defendant Lamont’s Executive Order

        No. 7LL; (ii) enabling and requiring the Defendants to allow for petitions to be

        submitted electronically via names of qualified electors collected by an online form to

        be created by the Secretary of the State or by placing an electronic signature on an

        electronic form created by the candidates; (iii) extend the deadline for the collection of

        the names of qualified electors from June 11, 2020 to July 15, 2020; and (iv) reduce the

        number of signatures required to qualify for the offices of state representative or state

        senate on the primary ballot to one percent of the registered party members in the district

        or to some percentage of required signatures necessary to demonstrate a significant




                                                 16
    Case 3:20-cv-00623-JCH Document 8 Filed 05/12/20 Page 17 of 18



   modicum of public support in light of the cumbersome process imposed by Defendant

   Lamont’s executive order;

D. As to the Second through Fourth Claims, declaratory judgment that enforcement of the

   Absentee Ballot Laws described above violate the Plaintiffs’ rights under the

   Constitution of the United States as guaranteed by 42 U.S.C. § 1983, and an order

   allowing Defendants a reasonable but prompt amount of time to correct the violations;

E. As to the Second through Fourth Claims, in the event that a reasonable time elapses and

   no action is taken, an order in the nature of an injunction relieving the unconstitutionally

   unacceptable burdens imposed by the enforcement of the Absentee Ballot Laws;

F. As to the Second through Fourth Claims, appoint a Special Master or panel of Special

   Masters to find facts and make recommendations regarding the modification of the

   Absentee Ballot Laws;

G. Attorney’s fees pursuant to 42 U.S.C. § 1988, and costs; and

H. Such other and further relief as the Court may deem proper.


Dated: May 12, 2020                              Respectfully Submitted,


                                                 PLAINTIFFS, ANDY GOTTLIEB,
                                                 LORNA CHAND, JASON BARTLETT,
                                                 AND RICHARD LACOURCIERE, FOR
                                                 THEMSELVES AND ALL OTHERS
                                                 SIMILARLY SITUATED




                                            17
Case 3:20-cv-00623-JCH Document 8 Filed 05/12/20 Page 18 of 18



                                   By:_____/s/_______________
                                   Alexander T. Taubes, Esq.
                                   Federal Bar No.: ct30100
                                   Alexander T. Taubes
                                   470 James Street, Suite 007
                                   New Haven, CT 06513
                                   (203) 909-0048
                                   alextt@gmail.com


                                   Their Attorney




                              18
